Title: Thomas Jefferson to David Gelston, 4 February 1820
From: Jefferson, Thomas
To: Gelston, David


					
						Dear Sir
						
							
								
							
							
								Monticello
							
							Feb. 4. 20.
						
					
					I have duly recieved  the favor of your letter stating the amount of the duties and charges on my books 24.92, which sum I now inclose you & a small fraction over, but not sufficient I fear to pay the discount to which 15.D. of the money (Virginia) may perhaps be subject with you. but the same difficulty of remitting fractional sums, may on another occasion replace the deficiency. the frequent occurrence of money withdrawn from letters in the  post offices will render knolege of the safe reciept of this a relief from the fear that such an accident, without being known to me, may be keeping you indefinitely out of the reciept of the money.
					
						I salute you with great and affectionate respect.
						
							Th: Jefferson
						
					
				